Case 3:21-cv-01131-CAB-WVG Document 1-2 Filed 06/17/21 PagelD.5 Page 1 of 20

EXHIBIT A
Case 3:21-cv-01131-CAB-WVG Document 1-2 Filed 06/17/21 PagelD.6 Page 2 of 20

 

SUM-100
SUMMONS (6015 PARA Lee SEL GORI
(CITACION JUDICIAL)
NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO): ELECTROWICALLY FILED
SADDLE CREEK CORPORATION Superior Court af Califamia,
County of San Diego

04/23/2024 at 01:26:38 Ph
YOU ARE BEING SUED BY PLAINTIFF: Clerk of the Superior Court
(LO ESTA DEMANDANDO EL DEMANDANTE): By hhre David,Deputy Clerk
HONMA GOLF U.S., LTD.

 

 

NOTIGE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
below.

You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court fo hear your
case. There may be a court form that you can use for your response. You can find these court forms and more information at the Cafifomia Courts
Online Self-Help Center (www.courtinfo.ca.gov/seltheip), your county law library, or the courthouse nearest you. if you cannot pay the filing fee, ask
the court clerk for a fee waiver form. lf you do not file your response on time, you may lose the case by default, and your wages, money, and property
may be taken without further warning from the court.

There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
referral service, If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
these nonprofit groups at the California Legal Services Web site (www./awhelpcaliformia.org), the Cailfornla Courts Online Self-Help Center
(www. courtinfo.ca.gov/selfheip), or by contacting your local court or county bar association. NOTE: The court has a statutory Ifen for waived fees and
costs on any settlement or arbitration award of $10,000 or more in a clvil case. The court's lien must be paid before the court will dismiss the case.
jAVISO! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en su conira sin escuchar su version, Lea ia informacion a
continuacién. ,

Tiene 30 DIAS DE CALENDARIO después de que ie entreguen esta citacién y papeles Jegales para presentar una respuesta por escrito en esta
corte y hacer que se entregue una copia al demandante. Una carta o una Hamada telefonica no ie protegen. Su respuesta por escrito tiene que estar
en formato legal correcto si desea que procesen su caso en fa corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
Puede enconirar estas formularios de fa corte y mas informacion en ef Centro de Ayuda de fas Cortes de California (vaww.sucorie.ca.gov}, en /a
biblioteca de feyes de su condado o en fa corte que le quede mas cerca. Si no puede pagar ja cuota de presentacién, pide al secretario de fa corte
que le dé un formularia de exenciin dé pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte fe
podra guitar su sueido, dinero y bienes sin mas advertencia.

Hay atros requisites legaies. Es recomendable que fiame a un abogado inmediatamente. Si no conoce a un abogado, puede flamar a un servicio de
remisién a abogados. Sino puede pagar a un abogado, es posible que cumpla con jos requisitos para obtener servicios legales gratuifos de un
programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucra en el sitio web de California Legal Services,

(www. lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (wvww.sucorte.ca.gov) o poniéndose en contacto con fa corte o ef
colegio de abogados locales. AVISO: Por ley, fa corte fene derecho a reciamar las cuotas y los cosfos exentos por imponer un gravamen sobre
cualquier recuperacion de $10,000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un case de derecho civil. -Tlene que
pagar el gravamen de !e corte anfes de que la corte pueda desechar el caso.

 

 

 

The name and address of the court is: CASE NUMBER:

(El nombre y direccién de fa corte es): (Ndmer def Caso}:

Superior Court of the State of California 37-2021-00018192-CU-BC-CTL
County of San Diego - Hall of Justice Courthouse

 

 

300 W. Broadway, San Diego, CA 92101

The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombre, ta direccién y el némero de teléfono del abogado def demandante, o del demandante que no tiene abogado, es):
Jed P. White (State Bar No. 232339) David J. Root (State Bar No, 307251) (318) 576-2100
Bryan Cave Leighton Paisner LLP, 120 Broadway, Suite 300, Santa Monica, CA 90401
sy
DATE: OeAVSE202 4 Clerk, by 7? RPL , Deputy
(Facha} (Secretario) ~~ M. David ; —————" (Adjunto)

 

(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)

(Para prueba de entrega de esta citatién use ef formulario Proof of Service of Summons, (POS-070)).
NOTIGE TO THE PERSON SERVED: You are served

1. (as an individual defendant. -

2. [Jas the person sued under the fictitious name of (specify):

 

3. on behalf of (specify): SADDLE CREEK CORPORATION
under: CCP 416.10 (corporation) (_] CCP 416.60 (minor)
[_] CCP 416.20 (defunct corporation) (_] CCP 416.70 (conservatee)
(_] CCP 416.40 (association or partnership) [_] CCP 416,90 (autharized person)
(J other (specify):
4, [| by personal delivery on (date):

 

 

 

 

 

 

Page 1 of 1
Form Adopted for Mandatory Use Code of Civil Procedure §§ 412,20, 465
Judicial Council of California SUMMONS ples remlbesldestale wavw.courtinfo.ca.gov
SUM-100 [Rev. July 4, 2009} : .cOm,

 

 

 
Case 3:21-cv-01131-CAB-WVG Document 1-2 Filed 06/17/21 PagelD.7 Page 3 of 20

 

SUM-100
SUMMONS (SOLO PARA USO DE LA CORTE)
(CITACION JUDICIAL)
NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO): ELECTRONICALLY FILED
SADDLE CREEK CORPORATION Superior Court af California,
County of San Diego

O2R2021 at 01:20:36 Pal
YOU ARE BEING SUED BY PLAINTIFF: Clerk of the Superior Court
(LO ESTA DEMANDANDO EL DEMANDANTE): By lware David, Deputy Clerk
HONMA GOLF U.S., LTD.

 

 

NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
below.

You have 30 CALENDAR DAYS after this summons and legal papers are served on you fo file a written response at this court and have a copy
served on the plaintiff. A letter or phone cali will not protect you. Your written response must be in proper legal form if you want the court to hear your
case. There may be a court form that you can use for your response, You can find these court forms and more information at the Califomia Courts
Ontine Self-Help Center (www.courtinio.ca. gow/selfhelp), your county law library, or the courthouse nearest you. if you cannot pay ihe filing fee, ask
the court clerk for a fee walver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
may be taken without further warming from the court.

There are other legal requirements. You may want to call an attorney right away. if you do not know an attorney, you may want to call an attorney
referral service. If you cannot afford an attomey, you may be eligible for free legal services from a nonprofit legal services program. You can locate
these nonprofit groups at the California Legal Services Web site (www./awhelpcaiifornia.org), the California Courts Online Self-Help Center
(www.courtinfo.ca.gov/selihelp}, or by contacting your local court or county bar association. NOTE: The court has a statutory ten for waived fees and
costs on any settlement or arbitration award of $10,000 or more in a clvil case, The court's lien must be paid before the court will dismiss the case.
aed one Lo han demandado. Si no responde deniro de 30 dias, {a corte puede decidir em su conita sin escuchar su version. Lea fa informacion a
continuacion.

Tlene 30 DIAS DE CALENDARIO después de que fe entreguen esta citacién y papeles legales para presentar una respuesta por escrito en esta
corte y hacer que se entreque una copia al demandente. Una carta o una llamada telefénica no jo protegen. Su respuesta por escrito tiene que estar
en formato legal correcto si desea que procesen su caso en /a corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
Puede enconirar estos formutarios de la corte y més informacion en el Centro de Ayuda de las Cortes de Califomia (www.sucorte.ca.goy), en fa
biblioteca de (eyes de su condado o en fa corte que le quede mas cerca. Si no puede pagar ja cuota de presentacidn, pida al secretario de fa corte
que fe dé un formulario de exencién de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder ef caso por incumptimiento y la carte je
podré quitar su sueido, dinero y bienes sint mas advertencia.

Hay atros requisites legales, Es recomendable que flame @ un abogado inmediatamente. Si no conoce a un abogado, puede flamar a un servicio de
remisién a abogados. Si no puede pagar a un abogado, es posible que cumpla con fos requisites para obtener servicios legates gratuites de un
programa de servicios fegales sin fines de lucro, Puede encontrar estos grupos sin fines de lucro en el silo web de California Legal Services,

(www. lawhelpcallfornia.org), en ef Centro de Ayuda de las Cortes de Cailffornia, (www.sucorte.ca.gov) o poniéndose en caniacto con fa carte o ef
colegio de abogados locales. AVISO: Por fey, fa corte tiene derecho a rectamar las cuotas y los costos exentos por imponer un gravamen sobre
cualquier recuperacion de $10,000 6 mas de valor recibida mediante un acuerdo o una concesién de arbitraje en un caso de derecho civil. ‘Tlene que
Pagar e/ gravamen de le corte anies de que la corte pueda desechar el caso,

The name and address of the courtis: CASE NUMBER:

(El nombre y direccién de fa carte es): (Numero def Caso}:

Superior Court of the State of California 37-202 1-000 18192-CU-BC-CTL
County of San Diego - Hail of Justice Courthouse
300 W. Broadway, San Diego, CA 92101

 

 

 

 

 

The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attomey, is:
(El nombre, fa direccidn y el nimero de teléfono del abogado del dernandante, o del demandante que no tiene abogado, es):
Jed P. White (State Bar No. 232339) David J. Root (State Bar No, 307251) (316) 576-2100
Bryan Cave Leighton Paisner LLP, 120 Broadway, Suite 300, Santa Monica, CA 90401
‘4
DATE: AYPEVEO24 Clerk, by 7 P-L , Deputy
(Fecha) (Secretario) ~~ M. David ; ~~" (Adjunto)

(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citatién use el formulario Proof of Service of Summons, (POS-010)).
(SEAL) NOTICE TO THE PERSON SERVED: You are served

4. [as an Individual defendant.
2. [_] as the person sued under the fictitious name of (specify):

 

 

3. on behalf of (specify): SADDLE CREEK CORPORATION

 

 

 

 

 

 

under: CCP 416.10 (corporation) LL] CCP 416.60 (minor)
[] CCP 416.20 (defunct corporation) {-] CCP 416.70 (conservatee)
(] CCP 416.40 (association or partnership) L_] CGP 418.90 (authorized person}
(J other (specify):
4. [1] by personal delivery on (date):
Page 7 of 4
Form Adopted for Mandatary Use SUMMONS American LegalNet, | Code of Civil Procadure §§ 412.20, 465
Ardell Cone ot Catlin wa. Formalarkfaw.cam - wun.caurtito.ca.gov

 

 

 
 

Case 3:21-cv-01131-CAB-WVG Document 1-2 Filed 06/17/21 PagelD.8 Page 4 of 20

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
STREET ADDRESS: 330 W Broadway

MAILING ADDRESS: 330 W Broadway

CITY AND ZIP CODE: San Diego, CA 92101-3827
DIVISION: Central

TELEPHONE NUMBER: (619) 450-7068

 

PLAINTIFF(S) / PETITIONER(S): HONMA GOLF USLTD

 

DEFENDANT(S) / RESPONDENT(S): Saddle Creek Corporation

 

HONMA GOLF U SLTD VS SADDLE CREEK CORPORATION [IMAGED]

NOTICE OF CASE ASSIGNMENT AND CASE MANAGEMENT CONFERENCE |C4SE NUMBER:
(CIVIL) 37-2021-00018192-CU-BC-CTL

 

 

 

 

CASE ASSIGNED FOR ALL PURPOSES TO:
Judge: Richard S. Whitney Department: C-68

COMPLAINT/PETITION FILED: 04/23/2021

TYPE OF HEARING SCHEDULED DATE TIME DEPT JUDGE
Civil Case Management Conference 42/03/2021 10:00 am C-68 Richard S. Whitney

 

 

Due to the COVID-19 pandemic, all Case Management Conferences (CMCs) are being conducted virtually unless there is a
court order stating otherwise. Prior to the hearing date, visit the “virtual hearings” page for the most current instructions on how to
appear for the applicable case-type/department on the court's website at www.sdcourt.ca.gov.

A Case Management Statement (JC Form #CM-110) must be completed by counsel for all parties and by all self-represented litigants
and timely filed with the court at least 15 days prior to the initial CMC. (San Diego Superior Court (SDSC) Local Rules, rule 2.1.9; Cal.
Rules of Court, rule 3.725).

All counsel of record and self-represented litigants must appear at the CMC, be familiar with the case, and be fully prepared to
participate effectively in the hearing, including discussions of Alternative Dispute Resolution (ADR) options.

It is the duty of each plaintiff (and cross-complainant) to serve a copy of this Notice of Case Assignment and Case Management
Conference (SDSC Form #CIV-721) with the complaint (and cross-complaint), the Alternative Dispute Resolution (ADR) Information
Form (SDSC Form # CIV-730), a Stipulation to Use Alternative Dispute Resolution (ADR) (SDSC Form # ClV-359), and other
documents on all parties to the action as set out in SDSC Local Rules, rule 2.1.5.

TIME FOR SERVICE AND RESPONSE: The following rules apply to civil cases except for collections cases under California Rules of
Court, rule 3.740(a), unlawful detainer actions, proceedings under the Family Code, and other proceedings for which different service
requirements are prescribed by law (Cal. Rules of Court, rule 3.110; SDSC Local Rules, rule 2.1.5):
¢ Service: The complaint must be served on all named defendants, and proof of service filed with the court within 60 days after
filing the complaint. An amended complaint adding a defendant must be served on the added defendant and proof of service
filed within 30 days after filing of the amended complaint. A cross-compliaint against a party who has appeared in the action
must be accompanied by proof of service on that party at the time it is filed. If it adds a new party, the cross-complaint must be
served on all parties and proof of service on the new party must be filed within 30 days of the filing of the cross-complaint.
* Defendant's appearance: Unless a special appearance is made, each defendant served must generally appear (as defined in
Code of Civ. Proc. § 1014) within 30 days of service of the complaint/cross-complaint.
» Extensions: The parties may stipulate without leave of court to one 15-day extension beyond the 30-day time period prescribed
for the response after service of the initial complaint (SDSC Local Rules, rule 2.1.6). If a party fails to serve and file pleadings
as required under this rule, and has not obtained an order extending time to serve its pleadings, the court may issue an order to
show cause why sanctions shall not be imposed.

 

JURY FEES: In order to preserve the right to a jury trial, one party for each side demanding a jury trial shall pay an advance jury fee in
the amount of one hundred fifty dollars ($150) on or before the date scheduled for the initial case management conference in the
action. :

COURT REPORTERS: Official Court Reporters are not normally available in civil matters, but may be requested in certain situations
no later than 10 days before the hearing date. See SDSC Local Rules, rule 1.2.3 and Policy Regarding Normal Availability and
Unavailability of Official Court Reporters (SDSC Form #ADM-317) for further information.

ALTERNATIVE DISPUTE RESOLUTION (ADR): The court discourages any unnecessary delay in civil actions; therefore,
continuances are discouraged and timely resolution of all actions, including submitting to any form of ADR is encouraged. The court
encourages and expects the parties to consider using ADR options prior to the CMC. The use of ADR will be discussed at the CMC.
Prior to 3° CMC, parties stipulating to the ADR process may file the Stipulation to Use Alternative Dispute Resolution (SDSC Form
#CIV-359).

 

SDSC CIV-721 (Rev. 04-21) NoTIGE OF CASE ASSIGNMENT AND CASE MANAGEMENT CONFERENCE Pager4

(CIVIL)
Case 3:21-cv-01131-CAB-WVG Document 1-2 Filed 06/17/21 PagelD.9 Page 5 of 20

NOTICE OF E-FILING REQUIREMENTS
AND IMAGED DOCUMENTS

Effective April 15, 2021, e-filing is required for attorneys in represented cases in all limited and unlimited civil cases, pursuant to the San
Diego Superior Court General Order: in Re Procedures Regarding Electronicaily Imaged Court Records, Electronic Filing and Access to
Electronic Court Records in Civil and Probate Cases. Additionally, you are encouraged to review ClV-409 for a listing of documents that
are not eligible for e-filing. E-filing is also encouraged, but not mandated, for self-represented litigants, unless otherwise ordered by the
court. All e-filers are required to comply with the e-filing requirements set forth in Electronic Filing Requirements (Civil) (SDSC Form
#CIV-409) and Cal. Rules of Court, rules 2.250-2.261.

All Civil cases are assigned to departments that are part of the court’s “Imaging Program.” This means that original documents filed with
the court will be imaged, held for 30 days, and then destroyed, with the exception of those original documents the court is statutorily
required to maintain. The electronic copy of the filed document(s) will be the official court record, pursuant to Government Code § 68150.
Thus, original documents should not be attached to pleadings filed with the San Diego Superior Court, unless it is a document for which
the law requires an original be filed. Any original documents necessary for a motion hearing or trial shall be lodged in advance of the
hearing pursuant to California Rules of Court, rule 3.1302(b).

It is the duty of each plaintiff, cross-complainant, or petitioner to serve a copy of this Notice of Case Assignment and Case Management
Conference (Civil) (SDSC Form #CIV-721) with the complaint, cross-complaint, or petition on all parties to the action.

On all pleadings filed after the initial case originating filing, all parties must, to the extent it is feasible to do so, place the words “IMAGED
FILE” in all caps immediately under the title of the pleading on all subsequent pleadings filed in the action.

The official court file will be electronic and accessible at one of the kiosks located in the Civil Business Office and may be found on the
court’s website at www.sdcourt.ca.gov.

Page: 2
Case 3:21-cv-01131-CAB-WVG Document 1-2 Filed 06/17/21 PagelD.10 Page 6 of 20

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO

ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION

 

CASE NUMBER: 37-2021-00018192-CU-BC-CTL CASE TITLE: HONMA GOLF U S LTD vs SADDLE CREEK CORPORATIC

NOTICE: All plaintiffs/cross-complainants in a general civil case are required to serve a copy of the following
three forms on each defendant/cross-defendant, together with the complaint/cross-complaint:
(1) this Alternative Dispute Resolution (ADR) Information form (SDSC form #CIV-730),
(2) the Stipulation to Use Alternative Dispute Resolution (ADR) form (SDSC form #CIV-359), and
(3) the Notice of Case Assignment form (SDSC form #CIV-721).

Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial. The courts,
community organizations, and private providers offer a variety of Alternative Dispute Resolution (ADR) processes to help
people resolve disputes without a trial. The San Diego Superior Court expects that litigants will utilize some form of ADR
as a mechanism for case settlement before trial, and it may be beneficial to do this early in the case.

Below is some information about the potential advantages and disadvantages of ADR, the most common types of ADR,
and how to find a local ADR program or neutral. A form for agreeing to use ADR is attached (SDSC form #CIV-359).

Potential Advantages and Disadvantages of ADR
ADR may have a variety of advantages or disadvantages over a trial, depending on the type of ADR process used and the

particular case:

Potential Advantages Potential Disadvantages

* Saves time « May take more time and money if ADR does not

* Saves money resolve the dispute

* Gives parties more control over the dispute « Procedures to learn about the other side’s case (discovery),
resolution process and outcome jury trial, appeal, and other court protections may be limited

* Preserves or improves relationships or unavailable

Most Common Types of ADR
You can read more information about these ADR processes and watch videos that demonstrate them on the court’s ADR
webpage at http://www.sdcourt.ca.gov/adr.

Mediation: A neutral person called a "mediator" helps the parties communicate in an effective and constructive manner
so they can try to settle their dispute. The mediator does not decide the outcome, but helps the parties to do so.
Mediation is usually confidential, and may be particularly useful when parties want or need to have an ongoing
relationship, such as in disputes between family members, neighbors, co-workers, or business partners, or when parties
want to discuss non-legal concerns or creative resolutions that could not be ordered at a trial.

Settlement Conference: A judge or another neutral person called a "settlement officer” helps the parties to understand
the strengths and weaknesses of their case and to discuss settlement. The judge or settlement officer does not make a
decision in the case but helps the parties to negotiate a settlement. Settlement conferences may be particularly helpful
when the parties have very different ideas about the likely outcome of a trial and wouid like an experienced neutral to help
guide them toward a resolution.

Arbitration: A neutral person called an "arbitrator" considers arguments and evidence presented by each side and then
decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules of evidence are usually relaxed. If
the parties agree to binding arbitration, they waive their right to a trial and agree to accept the arbitrator's decision as final.
With nonbinding arbitration, any party may reject the arbitrator's decision and request a trial. Arbitration may be
appropriate when the parties want another person to decide the outcome of their dispute but would like to avoid the
formality, time, and expense of a trial.

 

SD8C CIV-730 (Rev 12-10) ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION page: 1
Case 3:21-cv-01131-CAB-WVG Document 1-2 Filed 06/17/21 PagelD.11 Page 7 of 20

Other ADR Processes: There are several other types of ADR which are not offered through the court but which may be
obtained privately, including neutral evaluation, conciliation, fact finding, mini-trials, and summary jury trials. Sometimes
parties will try a combination of ADR processes. The important thing is to try to find the type or types of ADR that are
most likely to resolve your dispute. Be sure to learn about the rules of any ADR program and the qualifications of any
neutral you are considering, and about their fees.

Local ADR Programs for Civil Cases

Mediation: The San Diego Superior Court maintains a Civil Mediation Panel of approved mediators who have met
certain minimum qualifications and have agreed to charge $150 per hour for each of the first two (2) hours of mediation
and their regular hourly rate thereafter in court-referred mediations.

On-line mediator search and selection: Go to the court's ADR webpage at www.sdcourt.ca.gov/adr and click on the
“Mediator Search” to review individual mediator profiles containing detailed information about each mediator including
their dispute resolution training, relevant experience, ADR specialty, education and employment history, mediation style,
and fees and to submit an on-line Mediator Selection Form (SDSC form #CIV-005). The Civil Mediation Panel List, the
Available Mediator List, individual Mediator Profiles, and Mediator Selection Form (CIV-005) can also be printed from the
court’s ADR webpage and are available at the Mediation Program Office or Civil Business Office at each court location.

Settlement Conference: The judge may order your case to a mandatory settlement conference, or voluntary settlement
conferences may be requested from the court if the parties certify that: (1) settlement negotiations between the parties
have been pursued, demands and offers have been tendered in good faith, and resolution has failed; (2) a judicially
supervised settlement conference presents a substantial opportunity for settlement; and (3) the case has developed to a
point where all parties are legally and factually prepared to present the issues for settlement consideration and further
discovery for settlement purposes is not required. Refer to SDSC Local Rule 2.2.1 for more information. To schedule a
settlement conference, contact the department to which your case is assigned.

Arbitration: The San Diego Superior Court maintains a panel of approved judicial arbitrators who have practiced law for
a minimum of five years and who have a certain amount of trial and/or arbitration experience. Refer to SDSC Local
Rules Division il, Chapter Ill and Code Civ. Proc. § 1141.10 et seg or contact the Arbitration Program Office at (619)
450-7300 for more information.

More information about court-connected ADR: Visit the court’s ADR webpage at www.sdcourt.ca.gov/adr or contact the
court’s Mediation/Arbitration Office at (619) 450-7300.

Dispute Resolution Programs Act (DRPA) funded ADR Programs: The following community dispute resolution
programs are funded under DRPA (Bus. and Prof. Code §§ 465 et seq.):
* In Central, East, and South San Diego County, contact the National Conflict Resolution Center (NCRC) at
www.nerconline.com or (619) 238-2400.
* In North San Diego County, contact North County Lifeline, Inc. at www.nclifeline.org or (760) 726-4900.

Private ADR: To find a private ADR program or neutral, search the Internet, your local telephone or business directory,
or legal newspaper for dispute resolution, mediation, settlement, or arbitration services.

Legal Representation and Advice

To participate effectively in ADR, it is generally important to understand your legal rights and responsibilities and the
likely outcomes if you went to trial. ADR neutrals are not allowed to represent or to give legal advice to the participants in
the ADR process. If you do not already have an attorney, the California State Bar or your local County Bar Association
can assist you in finding an attorney. Information about obtaining free and low cost legal assistance is also available on
the California courts website at www.courtinfo.ca.gov/selfhelp/lowcost.

 

SDSU Clit"r0 (RevitZ+10) ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION Page: 2
Case 3:21-cv-01131-CAB-WVG Document 1-2 Filed 06/17/21 PagelD.12 Page 8 of 20

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO FOR COURT USE ONLY
STREET ADDRESS: 330 West Broadway
MAILING ADDRESS: 330 West Broadway

CITY, STATE, &ZiP CODE: San Diego, CA 92101-3827
BRANCH NAME: Central

 

PLAINTIFF(S); HONMA GOLF U SLTD

 

DEFENDANT(S): Saddie Creek Corporation

 

SHORT TITLE: HONMA GOLF US LTD VS SADDLE CREEK CORPORATION [IMAGED]

 

 

 

 

 

STIPULATION TO USE ALTERNATIVE CASE NUMBER:
Judge: Richard S. Whitney Department: C-68

The parties and their attorneys stipulate that the matter is at issue and the claims in this action shall be submitted to the following
alternative dispute resolution (ADR) process. Selection of any of these options will not delay any case management timelines.

in Mediation (court-connected) Ol Non-binding private arbitration

[] Mediation (private) [] Binding private arbitration

O Voluntary settlement conference (private) CL] Non-binding judicial arbitration (discovery until 15 days before trial)
Ol Neutral evaluation (private) OC Non-binding judicial arbitration (discovery until 30 days before trial)
im Other (specify e.g., private mini-trial, private judge, etc.):

 

 

It is also stipulated that the following shall serve as arbitrator, mediator or other neutral: (Name)

 

 

 

Alterate neutral (for court Civil Mediation Program and arbitration only):

 

 

 

 

 

 

 

 

 

 

 

Date: Date:

Name of Plaintiff Name of Defendant

Signature Signature

Name of Plaintiff's Attorney Name of Defendant's Attomey
Signature Signature

If there are more parties and/or attomeys, please attach additional completed and fully executed sheets.

It ts the duty of the 7

arties to notify the court of any settlement pursuant to Cal. Rules of Court, rule 3.1385. Upon notification of the settlement,
the court will place

his matter on a 45-day dismissal calendar.
No new parties may be added without leave of court.
IT 1S SO ORDERED.

 

Dated: 04/26/2021 JUDGE OF THE SUPERIOR COURT

 

SODSC Civ-359 (Rev 12-10)

STIPULATION TO USE OF ALTERNATIVE DISPUTE RESOLUTION Pau
Case 3:21-cv-01131-CAB-WVG Document 1-2 Filed 06/17/21 PagelD.13 Page 9 of 20

 

 

: CM-010

[ATTORNEY OR PARTY WITHOUT ATTORNEY (Vame, State Bar number, and address): FOR COURT USE ONLY

Jed P, White (State Bar No. 232339) David J. Root (State Bar No. 307251)

Bryan Cave Leighton Paisner LLP

120 Broadway, Suite 300 ELECTRONICALLY FILED

Santa Monica ’ CA 90401 Superior Gourt of Gatlfamia.

, County of San Diego
TeLerHone No.: 310-576-2100 Faxno.: 310-876-2200 a a
ATTORNEY FOR ame): . O4F3/2071 at 01:28:36 Phd
SUPERIOR COURT OF CALIFORNIA, COUNTY oF SAN DIEGO Clerk of the Superior Gourt
street aooress: 330 W. Broadway By iware David.Deputy Glerk

MAILING ADDRESS: Same
cityanpzipcone: San Diego, CA 92101
prancH name: Hail of Justice Courthouse
CASE NAME: Homna Golf U.S., LTD. v. Saddle Creek Corporation

 

 

 

RZ CNL CASE cor ee Complex Case Designation CASE NUMBER; 37-9021-00018192-CU-BC-CTL
x niim imi .
(Amount (Amount (_] Counter ([] Joinder —
demanded demanded Is Filed with first appearance by defendant Judge Richard $. Whitney
exceeds $25,000) $25,000 or less) {Cal. Rules of Court, rule 3.402) OEPT:

 

 

 

liems 1-—6 below must be compietad (see instructions on page 2).
1. Check one box below for the case type that best describes this case:

 

 

 

 

Auto Tort Contract Provisionally Complex Civil Litigation

[1 Auto (22) Breach of contractiwarranty (06) (Cal. Rules of Court, rules 3.400-3.403)
Uninsured motorist (46) [1 Rule 3.740 collections (09) []  Antitrust/Trade regulation (03)

Other PUPDAND (Personal injury/Property LI Other collections (09) ol Construction defect (16)

Demage/Wrongha Death) Tort L] Insurance coverage (18) L} Mass tort (40)

[|] Asbestos (04) Cl other contract (37) [1 Securities fitigation (28)

| Product liability (24) Real Property tC] Environmental/Toxic tort (30)

["] Medical malpractice (45) C1 Eminent domain/inverse L] insurance coverage claims arising from the

LI Other PIPPDAWD (23) condemnation (14} above ifsted provisionally complex case

Non-PUPDAVD (Other) Tort LI Wrongful eviction (23) types (41)

["] Business tortunfair business practice 07) [_] Other real property (26) Enforcement of Judgment

| Civil rights (08) Untawful Detainer [1] Enforcement of judgment (20)

[| Defamation (13) | Commercial (31) Miscellaneous Civil Complaint

[] Fraud (16) CJ Residential (32) [] Rico (27)

[| Intellectual property (19) [] Drugs (38) (1 Other complaint (not specified above) (42)

[] Professional negi gence (25) Judicial Review Miscellaneous Civil Petition

Cl Other non-P¥PDIWD tort (35) 0 Asset forfeiture (05) CL] Parinership and corporal governance (21)

Employment (]. Petition re: arbitration award (44) L] Other petition (not specified above) (43)

[1 wrongful termination (36) . [] Writ of mandate (02)

[1 other employment (15) C] Other judictal review (39)

 

2. Thiscase [is isnot complex under rule 3.400 of the Califomia Rules of Court. If the case is complex, mark the
factors requiring exceptional judicial management
a. [] Large number of separately represented parties d. (J Large number of witnesses
b. LJ] Extensive mation practice raising difficult or novel e. [_] Coordination with related actions pending in ene or more courts
issues that will be time-consuming to resolve in other counties, states, or countries, or in a federal-court
c. [] Substantial amount of documentary evidence f. [[] Substantial postludgment Judicial supervision

Remedies sought (check all that apply): a. DX monetary b. L] nonmonetary; declaratory or injunctive relief ef punitive
Number of causes of action (specify): 3

This case [| is [XJ isnot aclass action suit.

6. Ifthere are any known related cases, file and serve a notice of related case. (You may use form CM-015,)

Date: April 23, 2021

Jed P, White » /s/ Jed P. White

(TYPE OR PRINT NAME) (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
NOTICE

¢ Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
under the Probate Cade, Family Code, or Welfare and Institutions Cede). (Cal. Rules of Court, rule 3.220.) Failure to file may result
in sanctions.

File this cover sheet in addition to any cover sheet required by local court rule.

e If this case is complex under rule 3.400 et seq. of the Califomia Rules of Court, you must serve a copy of this cover sheet on all
other parties to the action or proceeding.

e Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
P;

oS w

 
   
 
  

 

 

 

Form Adopted for Mandatory Use .
Judicial Counc! of Califomia CIVIL CASE COVER SHEET Cat rue OS anders of dude Alston, i, 346
CM-010 (Rev, July 1, 2007} www.caurtiato.ca.gov
Case 3:21-cv-01131-CAB-WVG Document 1-2 Filed 06/17/21 PagelD.14 Page 10 of 20

CM-010

INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET

To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must complete
and file, along with your first paper, the Civif Case Cover Sheet contained on page 1. This information will be used to compile statistics
about the types and numbers of cases filed. You must complete items 41.through 6 on the sheet. In item 1, you must check one box for
the case type that best describes the case. if the case fits both a general and a more specific type of case listed in item 1, check the
more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action. To assist you
in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover sheet must be
filed only with your Initlal paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party, its counsel, or
both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.

To Parties in Rule 3.740 Collections Cases. A “collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising fram a transaction in
which property, services, or money was acquired on credit. A collections case does notinclude an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of attachment.
The identification of a case as a rule 3,740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections case
will be subject to the requirements for service and obtaining a judgment in rule 3.740,

To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the case
is complex. Ifa plaintiff believes the case Is complex under rule 3.400 of the California Rules of Court, this must be indicated by completing
the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the complaint
on all parties to the action. A defendant may file and serve no later than the time of its first appearance a foinder in the plaintiffs
designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that the case

is complex.

Auto Tort
Auto (22)-Personal Injury/Property
Damage/Wrongful Death
Uninsured Motorist (46) (if the
case involves an uninsured
motorist claim subject to
arbitration, check this item
instead of Auto)
Other PI/PDAND (Personal Injury!
Property Damage/Wrongful Death)
ort

Asbestos (04)

Asbestos Property Damage
Asbestos Personal Injury/
Wrongful Death
Product Llabillty (not asbestos or

toxicfenvironmental) (24)

Medical Malpractice (45)

Medical Malpractice—
Physicians & Surgeons

Other Professional Health Care
Malpractice

Other PVPDAWD (23)

Premises Liability (e.g., slip

and fall)

Intentional Bodily InjuryiPDAWD
(e.g., assault, vandalism)

intentional (nfliction of
Emotional Distress

Negligent Infliction of
Emotional Distress

Other P/PDAVD

Non-PUPDAYD (Other) Tort

Business Tort/Unfair Business
Practice (07}

Civil Rights (e.g., discrimination,
false arrest) (not civil
harassment) (08)

Defamation (e.g., slander, libel)

CASE TYPES AND EXAMPLES
Contract
Breach of Contract/Warranty (06)
Breach of Rental/Lease
Contract (not unlawful detainer
or wrongful eviction}

Contract(Warranty Breach—Seller
Plaintiff (not fraud or negligence}

Negligent Breach of Contract/
Warranty

Other Breach of Contract/Warranty

Collections (e.g., money owed, open
beok accounts) (09)

Collection Case—Seller Plaintiff
Other Promissory Note/Collections
Case

Insurance Coverage (no? provisionally
complex} (18)

Auto Subrogation
Other Coverage

Other Contract (37)
Contractual Fraud
Other Contract Dispute

Real Property

Eminent Domain/inverse
Condemnation (14)

Wrongiul Eviction (33)

Other Real Property (e.g., quiet title) (26)
Writ of Possession of Real Property
Mortgage Foreclosure
Quiet Title
Other Real Property (not eminent
domain, landiordfienant, or
foreclosure)

Unlawful Detainer

Commercial (34)

Residential (82)

Drugs (38) (if the case Involves illegal
drugs, check this item; otherwise,
report as Commercial or Residential)

Judiclal Reviow

Provisionally Complex Civil Litigation (Cal.
Rules of Court Rutes 3.400-3.403)

Antitrust/Trade Regulation (03)
Construction Defect (10)
Claims Involving Mass Tort (40)
Securities Litigation (28)
Environmental/Toxic Tart (30)
Insurance Coverage Claims
(arising from provisionally complex
case type listed above} (41)
Enforcement of Judgment
Enforcement of Judgment (20)
Abstract of Judgment {Out of
County)
Confession of Judgment (non-
domestic relations}
Sister State Judgment
Administrative Agency Award
(not unpaid faxes)
Petition/Certification of Entry of
Judgment on Unpaid Taxes
Other Enforcement of Judgment
Casa
Miscellaneous Civil Compfaint
RICO (27}
Other Complaint (not specitied
abave) (42)
Declaratary Relief Only
Injunctive Relief Only (ron-
harassment
Mechanics Lien
Other Commercial Complaint
Case (non-tor/non-complex)
Other Civil Complaint
(non-tort/non-complex)
Miscellaneous Civil Petition
Partnership and Corporate
Governance (21)
Other Petition (not specified
abave) (43)

 

 

Fraud (16) Asset Forfeiture (05) Civil Harassment
Intellectual Property (19) Petition Re: Arbitration Award (11) Workplace Violence
Professional Negligence (25) Writ of Mandate (02) Elder/Dependent Adult
Legal Malpractice Writ-Administrative Mandamus Abuse
Other Professional Malpractice Writ-Mandamus on Limited Court Election Contest
(not medicat or legal} Case Matter Petition for Name Change
Other Non-PI/PDAWD Tort (35) Writ-Other Limited Court Case Petition for Rellef From Late
Employment Review Claim
Wrangful Termination (86) Other Other Judicial Review (39) Other Civil Petition
Employment (15) Review of Health Officer Order
Notice of Appeal—Labor
Commissioner Appeals
CN-010 [Rev. Juy 1, 2007] CIVIL CASE COVER SHEET Page 2 of 2

 

American LegalNat, Inc.
werw.FormsWorkiiow.com

 

 

 
120 BROADWAY, SUITE 300

BRYAN CAVE LEIGHTON PAISNER LLP
SANTA MONICA, CA 90401-2386

Case 3:21-cv-01131-CAB-WVG Document 1-2 Filed 06/17/21 PagelD.15 Page 11 of 20

oO co SN) DW A BP W NO

Ne bw NO KN NY KN KN KRDO RO mR eR Re
Oo DY WN UN BP WO NY KH CO OO CO I HDB NH BP WD NN KH SO

 

 

ELECTRONICALLY FILED
BRYAN CAVE LEIGHTON PAISNER LLP Superior Gourt of Galifornia,
Jed P. White (State Bar No. 232339) Ganiy GF Ban CeAe
E-Mail: jed.white@bclplaw.com D4232071 at 01:26:38 PM
David J. Root (State Bar No. 307251) Glerk of the Superior Court
E-mail: david root@bclplaw.com By bare David, Deputy Clerk

120 Broadway, Suite 300

Santa Monica, CA 90401-2386
Telephone: (310) 576-2100
Facsimile: (310) 576-2200

BRYAN CAVE LEIGHTON PAISNER LLP
Steven B. Smith (pro hac vice to be submitted)
E-mail: steve.smith@bclplaw.com

Suzanne A. Crespo (pro hae vice to be submitted)
E-mail: suzanne.crespo@bclplaw.com

90 South Cascade Ave, Suite 1300

Colorado Springs, Colorado 80906

Telephone: (719) 473-3800

Facsimile: (719) 633 1518

Attorneys for Plaintiff HONMA GOLF U.S., LTD.

SUPERIOR COURT OF THE STATE OF CALIFORNIA
FOR THE COUNTY OF SAN DIEGO

HONMA GOLF US., LTD., Case No. 37-2021-00018192-CU-BC-CTL
Plaintiff, COMPLAINT FOR:
VS. 1. BREACH OF CONTRACT
2. CONVERSION
SADDLE CREEK CORPORATION, 3. DECLARATORY RELIEF
Defendant.

 

USA.603247279.3/YGH

 

COMPLAINT

 
120 BROADWAY, SUITE 300

BRYAN CAVE LEIGHTON PAISNER LLP
SANTA MONICA, CA 90401-2386

Case 3:21-cv-01131-CAB-WVG Document 1-2 Filed 06/17/21 PagelD.16 Page 12 of 20

 

 

 

1 Plaintiff HONMA Golf U.S., Ltd. (“Plaintiff”) alleges, upon information and belief, as

2} follows:

3 THE PARTIES

4 1. Plaintiff is a limited California company doing business in Orange County,

5 || California. Plaintiff is incorporated in Delaware. Plaintiff is in the business of manufacturing

6 || high quality golf clubs.

7 2. Defendant Saddle Creek Corporation (“Defendant”) is a Florida corporation, doing

8 || business in San Diego, California. Defendant is incorporated in Delaware. Defendant is and/or

9 || was a third-party logistics provider. Defendant advertises itself as specializing in designing and
10 || delivering logistics solutions for manufacturers, retailers, and ecommerce companies. Defendant
111] offers fulfillment, warehousing, and transportation services as stand-alone offerings or as part of
12 || an integrated logistics solution.
13 JURISDICTION AND VENUE
14 3., Jurisdiction in this Court is proper because causes of action set forth in this
15 || Complaint arise under California law; and because the amount of damages sought is within the
16 || jurisdiction of the Superior Court.
17 4. Venue is proper in San Diego County because one or more of the acts, breaches,
18 || and wrongs giving rise to the causes of action asserted herein occurred here San Diego County;
19 || and Defendant is located in San Diego County.
20 GENERAL ALLEGATIONS
21 5. Plaintiff contracts with various third-party logistics companies to deliver its top of
22 || the line golf clubs, which range from $175 for individual clubs to $50,000 for a particular set, to
23 || customers across the United States. Plaintiff invests a significant amount of time and money in
24 || the manufacturing of its top-flight products, and therefore relies on third-party logistics companies
25 || to safely warehouse and/or deliver its products.
26 6. In or around January 24, 2019, Plaintiff and Defendant entered into a warehouse
27 || services agreement (the “Agreement’’). The parties agreed to a three-year term that is scheduled to
28 || terminate on or about January 31, 2022. Plaintiff decided to enter into the Agreement because it

1
USA.603247279.3/YGH |
COMPLAINT

 

 

 
120 BROADWAY, SUITE 300
SANTA MONICA, CA 90401-2386

BRYAN CAVE LEIGHTON PAISNER LLP

Case 3:21-cv-01131-CAB-WVG Document 1-2 Filed 06/17/21 PagelD.17 Page 13 of 20

 

1 || was made to believe, among other things, that Defendant had the capabilities for end-to-end

2 || inventory management (i.e., the receiving, stormg, monitoring, and/or preparing of products for

3 || shipment) and a robust warehouse management system where Plaintiff's inventory would have

4 || been accurately tracked at each step in the process from receipt to end-user shipment.

5 7. Under the Agreement, Defendant agreed to receive, store, and prepare for shipment

6 || Plaintiff's products at its warehouse facility located at 7345 Mission George Road, San Diego, CA

7 || 92120 (the “Facility”). In exchange, Plaintiff agreed to pay Defendant $10,000 a month for the

8 || storage of its products, plus additional fees required under the Agreement. It was paramount to

9 || Plaintiff that Defndant (1) safely store and protect its products that were delivered to the Facility,
10 || (2) timely and accurately fulfill Plaintiffs sales order and delivery notes against products stored at
1] || the Facility, and (3) keep accurate records regarding Plaintiff’s inventory at the Facility. The
12 || failure to safely store Plaintiffs products can result in significant economic harm (associated with
13 || manufacturing and replacement costs), and the loss of customers’ goodwill when orders for
14 || Plaintiff's products are not timely fulfilled.
15 8. The Agreement also provided, among other things, that:
16 a. “Warehouse shall receive, store, and prepare for shipment Depositor’s
17 Goods at the Facility,” and that “Warehouse shall be responsible for
18 selecting area within the Facility for storing the Goods and may, without
19 notice, move the Goods within the Facility.” (Schedule A §§ I(a), (b) of the
20 Agreement.)
21 b. Defendant “shall maintain an accurate count of all shipments of Goods into
22 and out of the Facility. Warehouse shall report to [Plaintiff] the count taken
23 on each inbound and outbound shipment.” (Agreement § 15(A).)
24 c. “Warehouse shall not be liable for any loss or damage to Goods however
a caused unless such loss or damage resulted from the failure by Warehouse
26 to exercise such care in regard to the Goods as a reasonably careful person
27 would exercise under like circumstances and Warehouse shall not be liable
28

2
USA.603247279.3/YGH
COMPLAINT

 

 

 
120 BROADWAY, SUITE 300

BRYAN CAVE LEIGHTON PAISNER LLP
SANTA MONICA, CA 90401-2386

Case 3:21-cv-01131-CAB-WVG Document 1-2 Filed 06/17/21 PagelD.18 Page 14 of 20

1 for any loss or damage to Goods which could not have been avoided by the

2 exercise of such care.” (Agreement § 8(A).)

3 d. “Warehouse shall not be liable for any claim of any type whatsoever for

4 loss or damages to Goods unless such claim is presented in writing to the

5 Warehouse no later than the earlier of: (i) one hundred twenty (120) days

6 after delivery of the Goods by Warehouse; or (11) one hundred twenty (120)

7 days after Depositor learned, or in the exercise of reasonable care should

8 have learned, of such loss or damages.” (Agreement § 10(A).)

9 e. “Either Party who is not in default under this Agreement . . . may terminate
10 this Agreement if the other Party has failed to perform any material term,
1] condition or obligation hereof. . . and has failed to correct such material
12 default within sixty (60) days after receipt of written notice of such failure
13 from the Non-Breaching Party. ... A Party’s failure to meet the terms of
14 this Agreement shall only be used as a cause for termination in the event
15 such failure is material and ongoing.” (Agreement § 16(B).)

16 9. In short, Plaintiff entirely relied on Defendant to use its utmost good faith and care ©
17 || in storing, protecting, and shipping Plaintiff's inventory at the facility.

18 10. | Beginning in or around April 2020, Plaintiff expressed concerns to Defendant

19 || about irregularities in the count of its inventory that was delivered to the Facility. Because of

No
oS

Plaintiffs concerns, it arranged to have Defendant perform a full inventory audit of Plaintiff's

bo
—

products at the Facility. Plaimtiff further hired its accounting firm, Emst & Young, to oversee

No
i)

Defendant’s audit and to confirm the accuracy of Defendant’s count. After requesting that

NO
we

Defendant conduct an inventory count of Plaintiff's products, Defendant delayed performing the

24 || audit by several weeks.
25 11. Once Defendant conducted the audit in May 2020, Emst & Young ultimately
26 || confirmed Plaintiffs suspicions: there were discrepancies in inventory and other transactions in
27 || excess of $400,000. That is, without previously providing any indication to Plaintiff, Defendant
28
3
USA.603247279.3/YGH

 

COMPLAINT

 

 
120 BROADWAY, SUITE 300
SANTA MONICA, CA 90401-2386

BRYAN CAVE LEIGHTON PAISNER LLP

Case 3:21-cv-01131-CAB-WVG Document 1-2 Filed 06/17/21 PagelD.19 Page 15 of 20

 

 

1 || had misplaced, lost, and/or stolen over $400,000 of Plaintiff's inventory from April 2019 to May
2 || 2020. In particular, Ernst & Young identified, among other things:
3 a. Defendant “lost” 20,263 pieces of golf products, which included 740 pieces
4 of Plaintiff's high-value “Beres” clubs that are sold in ten-piece sets of
5 $50,000.00.
6 b. Defendant had repeatedly under-counted the receipt of Plaintiffs inventory
7 at the Facility (by approximately 5,863 total pieces), and over-counted any
8 shipments of the products by Defendant to the ultimate end customers (by
g approximately 14,142 total pieces).
10 c. Defendant failed to conduct an initial inventory count of Plaintiff's products
11 that were transferred to the Facility (from Plaintiff’s prior vendor) after the
12 parties entered into the Agreement. This resulted in a shortfall of 5,293
13 pieces of equipment simply from the initial transfer of Plaintiffs products
14 to the Facility.
15 d. Defendant left a significant amount of Plaintiffs inventory in the
16 “quarantine room,” which Defendant had not discovered until conducting
17 the audit at Plaintiff's request.
18 e. Defendant did not differentiate between Plaintiff's used, returned stock, and
19 new inventory, which caused significant delay and challenges in auditing
20 the records.
21 12. Based on Ernst & Young’s May 2020 audit, Plaintiff is informed and believes and
22 || thereon alleges that Defendant failed to exercise as a reasonably careful person in receiving,
23 || storing, monitoring, and/or preparing Plaintiff's products for shipment.
24 13. After Ermst & Young conducted its May 2020 audit, Defendant continued to deny
25 || that it had repeatedly lost, misplaced, and/or stolen Plaintiff's products. Instead, Defendant
26 || blamed Plaintiff for any discrepancy(ies) in the inventory that Plaintiff believed was delivered but
27 || unaccounted for at the Facility.
28
4
USA.603247279.3/YGH
COMPLAINT

 

 
BRYAN CAVE LEIGHTON PAISNER LLP
120 BROADWAY, SUITE 300
SANTA MONICA, CA 90401-2386

Case 3:21-cv-01131-CAB-WVG Document 1-2 Filed 06/17/21 PagelD.20 Page 16 of 20

1 14. On or around July 21, 2020, Plaintiff informed Defendant that it was contesting any
2 || outstanding invoices pursuant to § 3(D) of the Agreement because Defendant misplaced and/or
3 || lost over $400,000 of Plaintiff's inventory. Plaintiff further provided formal notice, pursuant to §
4 || 10(A) of the Agreement, of a potential claim against Defendant for losses attributable to the
5 || irregularities that caused Defendant to misplace and/or lose $400,000 of Plaintiff’s inventory.
6 15. Following Plaintiff’s notice of a potential claim against Defendant, the parties spent
7 || several months negotiating processes and procedures for a second audit that would be conducted
8 || by the Defendant, and overseen by an accounting firm named Grobstein Teeple LLP. The purpose
9 || of the second audit was for Defendant to provide a fulsome review of the total value of Plaintiff's
10 || inventory that had been lost and/or misplaced since the parties entered into the Agreement.
11 16. In or around October 2020, Defendant finished this audit, and determined that
12 |] $490,852 of Plaintiff's equipment that was stored and managed at the Facility had been lost.
13 || Defendant did not provide an adequate explanation as to how it managed to lose almost $500,000
14 || of Plaintiffs inventory. Indeed, had Plaintiff never raised any concerns over potential
15 || irregularities in April 2020, Defendant likely would not have discovered the extent of Plaintiff’s
16 missing inventory, or, more alarming, would have simply ignored that it lost Plaintiffs property.
17 17. Shortly after Defendant completed its October 2020 audit, Plaintiff started
18 || transferring its remaining inventory at the Facility to select customers as clearance sales, as well as
19 || to a new location, controlled by an internationally reputable logistics and warehouse company,
20 || because it could no longer trust that Defendant would abide by the terms of the Agreement or use
21 || good faith and care in storing and protecting Plaintiff's inventory at the Facility.
22 18. In or around March 15, 2021, after Plaintiff transitioned a large portion of its
23 || inventory away from the Facility, Plaintiff conducted its own review of its inventory that was held
24 || by the Facility over the years—under the supervision of third parties, including its customers
25 || and/or the new warehousing company—and determined that there was additional missing
26 || equipment, which may be worth as much as $562,077.
27 19. On March 23, 2021, Plaintiff advised Defendant that it recently determined that
28 || equipment delivered to the Facility was missing and unaccounted for—in addition to the $490,852
5
USA.603247279.3/YGH
COMPLAINT

 

 

 

 
120 BROADWAY, SUITE 300

BRYAN CAVE LEIGHTON PAISNER LLP
SANTA MONICA, CA 90401-2386

Case 3:21-cv-01131-CAB-WVG Document 1-2 Filed 06/17/21 PagelD.21 Page 17 of 20

 

 

1 || previously identified by the Defendant. Plaintiff initially requested that Defendant pay
2 || $1,215,027, which represented Plaintiff's suffered loss and damages as a result of the negligence
3 || and failure of Defendant to perform its duties under the Agreement. Plaintiff further advised that
A || the loss of such a large amount of equipment by Defendant breached its obligation to “receive,
5 || store, and prepare for shipment Depositor’s Goods at the Facility,” in violation of Schedule A §
6 || I(a) of the Agreement. Plaintiff later revised its estimated loss and damages because of the
7 || negligence and failure of Defendant perform its duties under the Agreement as $1,052,929.00, but
8 || Plaintiff is still investigating the extent of the harm it suffered as a result of Defendant’s wrongful
9 || conduct.
10 20. Defendant continues to refuse to pay Plaintiff the outstanding value of the
11 || inventory that it lost. Put simply, Defendant repeatedly failed to exercise as a reasonably careful
12 || person in receiving, storing, monitoring, and/or preparing Plaintiffs products for shipment. And
13 || Defendant refuses to be held accountable for continuously losing Plaintiff's inventory during the
14 || course of the parties’ relationship.
15 FIRST CAUSE OF ACTION
16 Breach of Contract
17 (Against Defendant Saddle Creek Corporation)
18 21. Plaintiff incorporates by reference the allegations made in paragraphs 1 through 20.
19 22. The parties’ Agreement is a valid and enforceable contract.
20 23. Since January 2019, Plaintiff delivered inventory to Defendant pursuant to its
21 || obligations in the parties’ Agreement. Plaintiff performed all conditions, covenants, and promises
22 || required on its part to be performed in accordance with the terms and conditions of the Agreement,
23 || except for those covenants and conditions Plaintiff was prevented or excused from performing by
24 || Defendant’s material breaches and/or anticipatory repudiation of the Agreement.
25 24. The Agreement required that Defendant, among other things, “receive, store, and
26 || prepare for shipment” Plaintiffs products. Defendant repeatedly, materially breached the
27 || Agreement by failing to exercise as a reasonably careful person in receiving, storing, monitoring,
28 || and preparing Plaintiff's products for shipment. Indeed, Defendant’s employees continued to lose
6
USA.603247279.3/YGH
COMPLAINT

 

 

 
BRYAN CAVE LEIGHTON PAISNER LLP
120 BROADWAY, SUITE 300
SANTA MONICA, CA 90401-2386

Case 3:21-cv-01131-CAB-WVG Document 1-2 Filed 06/17/21 PagelD.22 Page 18 of 20

 

1 || Plaintiffs products throughout the entirety of the parties’ relationship. Accordingly, Defendant
2 || materially breached the Agreement by losing an amount that has yet to be ascertained but based on
3 || its current investigation constitutes, at minimum, $1,052,929 of Plaintiff's inventory.
A 25. Due to Defendant’s breach of the Agreement, Plaintiff has suffered and will
5 || continue to suffer damages in an amount to be shown at trial, including but not limited to lost
6 || revenues and profits, loss of its good will and reputation, and cost of manufacturing products lost
7 \\ and/or misplaced by Defendant.
8 SECOND CAUSE OF ACTION
9 Conversion
10 (Against Defendant Saddle Creek Corporation)
ll 26. Plaintiff incorporates by reference the allegations made in paragraphs | through 25.
12 27. Plaintiff is the sole owner over its products. Defendant currently has and/or

13 || previously had Plaintiff's products in its possession, custody, and control pursuant to the parties’
14 || Agreement.

15 28. | Upon information and belief, Defendant’s employees at the Facility intentionally
16 || and substantially interfered with Plaintiffs property by intentionally stealing its property. Upon
17 || further information and belief, Defendant’s employees particularly targeted Plaintiff's high-value
18 || “Beres” clubs that are sold in ten-piece sets of $50,000.00.

19 29. Plaintiff did not consent or authorize this interference.

20 30. Plaintiff was harmed by this interference in an amount that has yet to be

21 || ascertained, but based on its current investigation constitutes, at minimum, $1,052,929.

 

22 THIRD CAUSE OF ACTION

Za Declaratory Relief

24 (Against Defendant Saddle Creek Corporation)

25 31. Plaintiff incorporates by reference the allegations made in paragraphs | through 30.
26 32. An actual controversy has arisen and now exists between Plaintiff and Defendant

27 || with respect to whether Defendant breached the parties’ Agreement, and that Plaintiff is entitled to

28 || terminate the Agreement due to Defendant’s breach.
7

USA.603247279.3/YGH

 

COMPLAINT

 

 

 
BRYAN CAVE LEIGHTON PAISNER LLP
120 BROADWAY, SUITE 300

SANTA MONICA, CA 90401-2386

Case 3:21-cv-01131-CAB-WVG Document 1-2 Filed 06/17/21 PagelD.23 Page 19 of 20

Oo wont nH NH FP W YN

oO NYO NH NY NY NY NY WN NO S KH KH Se SBS HF FE SE
Oo KN BN ON BR WW NYO KF CO DO DAN HD UN FW NY KF O&O

 

 

33. Plaintiff is informed and believes and thereon alleges that Defendant disputes,
among other things, that:

a. Defendant breached the Agreement by losing Plaintiffs products;

b. That the loss of such a large amount of equipment by Defendant breaches
its obligation to “receive, store and prepare for shipment [Plaintiff's] Goods
at the Facility,” as provided in § I(a) of Schedule I of the Agreement; and

c. That Defendant failed to correct “such material default,” “has failed to
correct such material default within sixty (60) days after receipt of written
notice of such failure” by Plaintiff, and that Defendant’s “failure is material
and ongoing.”

34. Plaintiff, therefore, desires a determination and finding with respect to the issues
identified in paragraphs 33.

35. The declaration of the rights and duties of Plaintiff and Defendant with respect to
the issues listed above is a proper matter for declaratory relief.

36. The Court’s declaration is thus necessary and appropriate at this time under the
circumstances in order that Plaintiff and Defendant may ascertain their respective rights and duties
with respect to the above listed issues. |
Hf]

T/T
///
//1
Itt
H/T
//f
/ff
[fl
///
ff]

USA.603247279.3/YGH

 

COMPLAINT

 
y

120 BROADWAY, SUITE 300
SANTA MONICA, CA 90401-2386

BRYAN CAVE LEIGHTON PAISNER LLP

Case 3:21-cv-01131-CAB-WVG Document 1-2 Filed 06/17/21 PagelD.24 Page 20 of 20

Oo es ITH A S&F WD NY

NY bw WN NH KN KH VN NO NO wm Ry ROO eR Re
co ND ON NW BW NY FB CO VO TFN BD MH FP WHO NO KF @

 

 

PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
1. For general damages in a sum in excess of the minimum jurisdictional amount of

this Court, according to proof at trial;

Z. For pre-and-post judgment interest at the legal rate;
3. For costs of suit incurred herein; and
4, For such other and further relief as the Court deems just and proper.
Dated: April 23, 2021 BRYAN CAVE LEIGHTON PAISNER LLP

By: /s/Jed P. White
Jed P. White
Attorneys for Plaintiff HONMA GOLF U.S.,
LTD.

 

USA.603247279.3/YGH

 

COMPLAINT

 
